 Case: 4:20-cv-01227-JAR Doc. #: 19 Filed: 09/14/20 Page: 1 of 3 PageID #: 2220




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


 TAMIA BANKS, et al.,

                               Plaintiffs,

         v.                                            Civil Action No. 4:20-cv-01227

 COTTER CORPORATION,
 COMMONWEALTH EDISON COMPANY, DJR
 HOLDINGS, INC. f/k/a FUTURA COATINGS,
 INC., AND ST. LOUIS AIRPORT AUTHORITY,
 A DEPARTMENT OF THE CITY OF ST. LOUIS

                               Defendants.


 COTTER CORPORATION (N.S.L),

                               Third-Party Plaintiff

         v.

 MALLINCKRODT LLC, EVERZINC USA INC.,
 BRIDGETON LANDFILL, LLC, REPUBLIC
 SERVICES, LLC, ALLIED SERVICES, LLC,
 WESTLAKE LANDFILL, INC., and ROCK
 ROAD INDUSTRIES, INC.,

                           Third-Party Defendants



  MALLINCKRODT LLC’S AGREED TO MOTION FOR EXTENSION OF TIME TO
      ANSWER OR OTHERWISE RESPOND TO THIRD-PARTY PETITION

        Third-Party Defendant Mallinckrodt LLC (“Mallinckrodt”) hereby moves for a forty-five

(45) day extension to answer or otherwise respond to the Third-Party Petition of Cotter

Corporation (“Cotter”) from September 17, 2020 to November 1, 2020. In support of this request,

Mallinckrodt states the following:




4848-9223-1627 v1
 Case: 4:20-cv-01227-JAR Doc. #: 19 Filed: 09/14/20 Page: 2 of 3 PageID #: 2221




        1.          Mallinckrodt removed this matter from state court to this Court on September 10,

2020.

        2.          Pursuant to Federal Rule of Civil Procedure 81(c), Mallinckrodt has seven days to

answer or otherwise respond to Cotter’s Third Party Petition from the date of removal, making its

current deadline September 17, 2020.

        3.          Third-Party Plaintiff Cotter Corporation has no objection to and consents to this

extension.

        4.          Mallinckrodt seeks additional time to respond due to the complex nature and history

of the case, which it has only recently been brought into.

        5.          Accordingly, good cause exists to grant Mallinckrodt an extension of time to

respond to the Third Party Petition as agreed to by the parties. See Fed. R. Civ. P. 6(b)(1)(A).

        6.          This motion is not being made for purposes of improper delay, and no party will

be prejudiced by the granting of the relief sought herein.

        7.          This is the first request of extension of time by Mallinckrodt.

        WHEREFORE, Mallinckrodt respectfully requests an extension of its deadline to answer

or other respond to Cotter’s Third-Party Petition to November 1, 2020.

Dated: September 14, 2020                                 Respectfully submitted,

                                                          /s/ David R. Erickson
                                                          SHOOK, HARDY & BACON LLP
                                                          David R. Erickson, # 31532MO
                                                          Steven D. Soden, # 41917MO
                                                          2555 Grand Boulevard
                                                          Kansas City, MO 64108-2613
                                                          Telephone: 816.474.6550
                                                          Facsimile: 816.421.5547
                                                          derickson@shb.com
                                                          ssoden@shb.com




                                                      2
4848-9223-1627 v1
 Case: 4:20-cv-01227-JAR Doc. #: 19 Filed: 09/14/20 Page: 3 of 3 PageID #: 2222




                                                     ATTORNEYS FOR DEFENDANT
                                                     MALLINCKRODT LLC



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, I electronically filed the above with the Clerk

of the Court by using the CM/ECF system which will send a notice of electronic filing to counsel

of record.


                                                  /s/ David R. Erickson
                                                  ATTORNEYS FOR DEFENDANT
                                                  MALLINCKRODT LLC




                                                 3
4848-9223-1627 v1
